EXHIBIT 10bi

TERMINATION AGREEMENT
AND RELEASE OF ALL CLAIMS

This confidential Termination Agreement and Release of All Claims ("Agreement"),
effective upon the execution of this Agreement, is made and entered into by John
N. Seitz (the "Employee") and Anadarko Petroleum Corporation ("Anadarko" or the
"Company"). By signing this Agreement, the Employee and Company agree as
follows:

Purpose. The Employee is entering into this Agreement as a way of concluding his
employment relationship with the Company and its subsidiaries and affiliates
(collectively, the "Affiliated Entities") and of voluntarily resolving any
dispute or claim or any potential dispute or claim that the Employee has or
might have with the Company, the Affiliated Entities, their respective officers,
directors, employees, managers, agents, attorneys, representatives, and assigns,
whether known or unknown by the Employee at this time. This Agreement is not and
should not be construed as an allegation or admission on the part of the Company
that it has acted unlawfully or violated any state or federal law or regulation.
The Employee understands that the Company, its officers, directors, employees,
managers, agents, attorneys, representatives, and assigns, and its related,
affiliated, subsidiary, and parent company, specifically disclaim any liability
to the Employee or any other person for any alleged violation of rights or for
any alleged violation of any order, law, statute, duty, policy or contract.

Resignation. The Employee has resigned from his positions as President and Chief
Executive Officer of the Company, a member of the Company's Board of Directors
and as an officer and/or director of any of the Affiliated Entities, effective
as of March 25, 2003. The Employee hereby resigns from his employment with the
Company, effective as of the date of the Employee's execution of this Agreement
(the "Termination Date"). In addition, the Employee hereby waives all rights
under his Key Employee Change of Control Contract (the "COC Contract") and
agrees that, notwithstanding the provisions of Section 1(b) of the COC Contract,
the COC Contract shall hereafter be null and void and of no further force and
effect. Within 30 days after the Termination Date, the Company shall pay the
Employee any unpaid portion of his base salary through the Termination Date and
pay in lieu of any accrued but unused vacation to which he may be entitled.

Termination Benefits. As consideration for the Employee's entering into this
Agreement and providing the covenants and release set forth below, and subject
to the Employee's not revoking this Agreement pursuant to Section 12 below, the
Company shall provide the Employee the following (collectively, the "Termination
Benefits"):

A lump sum payment of $7,290,000, which shall be paid within three business days
after the Effective Date (as defined in Section 14 below); and

For the period from the Termination Date through the first to occur of (i)
December 18, 2006 and (ii) the date on which the Employee obtains comparable
coverage as a result of the Employee's employment with another employer, medical
coverage on terms and conditions comparable to the terms and conditions provided
to active employees of the Company generally, as in effect from time to time
(including without limitation co-payment and premium costs imposed on active
employees); and

Beginning December 18, 2006, the Employee shall be eligible for retiree medical
coverage comparable to the coverage provided to retirees under the Company's
retiree medical program as in effect from time to time, on the same terms and
conditions as similarly situated former employees; and

Vesting, as of the Effective Date, of the stock options with respect to 500,000
shares of the Company's common stock granted to him on July 2, 2002; and

Through December 31, 2004, the Company shall continue to provide the Employee,
on the same terms and conditions as immediately prior to the Date of
Termination, with tax preparation and financial planning services from Ayco

It is understood and agreed that the termination of the Employee's employment
with the Company shall be considered an involuntary termination without "cause"
for purposes of the Anadarko Petroleum Corporation Medical and Dental Plans,
such that the Employee will be eligible for such continued coverage under those
plans, on the same terms and conditions, as may be available to other former
employees whose employment is involuntarily terminated by the Company without
"cause."

Waiver of Additional Compensation or Benefits. The Employee agrees that the
Termination Benefits described herein constitute the entire amount of
consideration provided to him under this Agreement, and that in consideration of
the Termination Benefits described herein, he will not seek any further
compensation for any other claimed damage, costs, severance, income, or
attorney's fees. The Employee expressly waives any right to participate in or
receive any benefits or payments under any severance plan or program offered by
or on behalf of the Company.

Neutral Employment Reference. The Company agrees to provide a neutral employment
reference to any potential employers that consider the employment of the
Employee and that seek information concerning the reasons for the departure of
the Employee. The Company will provide to any such potential employers the
identity of the positions held by the Employee and the dates of the Employee's
employment with the Company.

Tax Consequences. The Employee acknowledges and agrees that the Company has made
no representations to him regarding the tax consequences of any Termination
Benefit received by him pursuant to this Agreement. It is understood by the
Employee that the above Termination Benefits are made solely for the purpose of
resolving and compromising the Employee's employment with the Company.
Notwithstanding any other provision of this Agreement, the Company may withhold
from any amounts payable under this Agreement, or any other benefits received
pursuant hereto, such Federal, state and/or local taxes as shall be required to
be withheld under any applicable law or regulation.

Non-Disclosure Agreement. The Employee agrees never to disclose terms or amount
of this Agreement, nor the substance of the negotiations leading to this
Agreement nor confidential business information and decisions the Employee was
privy to due to his duties at Anadarko, to any person or entity (other than to
his immediate family, personal counsel or attorney, personal accountants,
personal tax preparer, personal and attending doctors and mental health care
professionals, and/or the appropriate taxing authorities (who will then be
deemed governed by the non-disclosure agreement herein)), without the express
written consent of the Company or unless required to do so by law.
Notwithstanding the foregoing or anything else to the contrary in this
Agreement, the Company and the Employee shall be permitted to disclose the tax
treatment and tax structure, each as defined in Treasury Regulations Section
1.6011-4, of the matters provided for herein (but no other details about the
matters covered by this Agreement, including, without limitation, the identities
of the parties).

Non-Disparagement Agreement.

The Employee shall not make, participate in the making of, or encourage or
facilitate any other person to make, any statements, written or oral, which
criticize, disparage, or defame the goodwill or reputation of the Company or any
of its present, former or future directors, officers, executives, employees
and/or shareholders in their respective capacities as such. The Employee further
agrees not to make any negative statements, written or oral, relating to his
employment, the termination of his employment, or any aspect of the business of
the Affiliated Entities.

The Company shall not make, participate in the making of, or encourage or
facilitate any other person to make, and shall instruct its officers and
directors not to make, any statements, written or oral, which criticize,
disparage, or defame the goodwill or reputation of the Employee. The Company
further agrees not to make, and to instruct its officers and directors not to
make, any negative statements, written or oral, relating to the Employee's
employment or the termination of his employment.

Nothing in this Section 8 shall prohibit any person from making truthful
statements when required by order of a court or other body having jurisdiction,
or as otherwise may be required by law or under an agreement entered into in
connection with pending or threatened litigation pursuant to which the party
receiving such information agrees to keep such information confidential.

Confidentiality/Return of Property. The Employee shall hold in a fiduciary
capacity for the benefit of the Company and the Affiliated Entities and shall
not disclose to others, copy, use, transmit, reproduce, summarize, quote or make
commercial, directly or indirectly, any secret or confidential information,
knowledge or data relating to the Company or any of the Affiliated Entities and
their respective businesses that the Employee has obtained during his employment
with the Company and/or any of the Affiliated Entities ("Confidential
Information"). However, the Employee's obligations under this Section 9 shall
not extend to: (1) Confidential Information which is or becomes part of the
public domain or is available to the public by publication or otherwise without
disclosure by the Employee; (2) Confidential Information which was within the
Employee's knowledge or in his possession prior to his employment by the
Company; or (3) Confidential Information which, either prior to or subsequent to
the Company's disclosure to the Employee with an obligation of confidentiality,
was disclosed to the Employee, without obligation of confidentiality, by a third
party who did not acquire such information, directly or indirectly, from the
Employee. The Employee acknowledges that the Confidential Information is
specialized, unique in nature and of great value to the Company and the
Affiliated Entities, and that such information gives the Company and the
Affiliated Entities a competitive advantage. Upon termination of the Employee's
employment, the Employee shall surrender immediately to the Company, except as
specifically provided otherwise herein, all Confidential Information and all
other property of the Company or any of the other Affiliated Entities in his
possession and all property made available to the Employee in connection with
his employment by the Company or any of the other Affiliated Entities.
Notwithstanding the foregoing provisions, if the Employee is required to
disclose any Confidential Information pursuant to applicable law or a subpoena
or court order, he shall promptly notify the Company in writing of any such
requirement so that the Company or the appropriate Affiliated Entity may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions hereof. The Employee shall reasonably cooperate with the
Company and The Affiliated Entities to obtain such a protective order or other
remedy. If such order or other remedy is not obtained prior to the time the
Employee is required to make the disclosure, or the Company waives compliance
with the provisions hereof, the Employee shall disclose only that portion of the
Confidential Information that he is advised by his counsel that he is legally
required to disclose.

Remedies. The Employee acknowledges and agrees that because of the nature of the
business in which the Company and the other Affiliated Entities are engaged and
because of the nature of the Confidential Information to which the Employee has
had access during his employment, it would be impractical and excessively
difficult to determine the actual damages of the Company and the other
Affiliated Entities in the event the Employee breached any of the covenants of
Sections 7, 8 and 9, and remedies at law (such as monetary damages) for any
breach of the Employee's covenants under Sections 7, 8 and 9 would be
inadequate. The Company acknowledges and agrees that it would be impractical and
excessively difficult to determine the actual damages of the Employee in the
event the Company breached any of the covenants of Sections 7, 8 and 9, and
remedies at law (such as monetary damages) for any breach of the Company's
covenants under Sections 7, 8 and 9 would be inadequate. The parties therefore
agree and consent that if either of them commits any such breach or threatens to
commit any such breach, the other party shall have the right (in addition to,
and not in lieu of, any other right or remedy that may be available to it) to
temporary and permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage. With respect to any provision of Sections
7, 8 or 9 that is finally determined to be unenforceable, the Employee and the
Company hereby agree that this Agreement or any provision hereof may be reformed
so that it is enforceable to the maximum extent permitted by law. If any of the
covenants of Sections 7, 8 and 9 is determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in any way diminish the Company's right or that of the Employee to enforce any
such covenant in any other jurisdiction.

Employee Representations.

The Employee represents that he has not filed any complaints, claims or actions
against the Company or any Affiliated Entity with any court, agency, or
commission regarding the matters encompassed by this Agreement and that he will
not do so at any time in the future, and that if any court or agency assumes
jurisdiction of any complaint, claim or action against the Company or any
Affiliated Entity on behalf of the Employee, he will direct that court or agency
to withdraw from or dismiss with prejudice the matter.

The Employee expressly represents and aspects that he has been advised that, by
entering into this Agreement, the Employee is waiving all claims that the
Employee may have arising under the Age Discrimination in Employment Act of
1967, as amended, which have arisen on or before the date of execution of this
Agreement.

The Employee represents that he has reviewed all aspects of this Agreement, that
he has carefully read and fully understands all of the provisions and effects of
this Agreement, that he understands that in agreeing to this document he is
releasing the Company, the Affiliated Entities, and all of their respective
divisions, officers, agents, directors, supervisors, employees, representatives,
and their respective successors and assigns and all persons acting by, through,
under, or in concert with any of them, from any and all claims he may have
against them, including claims under the federal Age Discrimination in
Employment Act as well as any claims for age discrimination that may exist under
Texas law or any other applicable law.

The Employee represents and agrees that he is knowingly and voluntarily entering
into this Agreement, that he has relied solely and completely upon his own
judgment and, if applicable, the advice of his attorney in entering into this
Agreement.

The Employee represents and acknowledges that in executing this Agreement he
does not rely upon and has not relied upon any representations or statement made
by or on behalf of the Company, any of the Affiliated Entities, or their
respective agents, attorneys, or representatives with regard to the subject
matter, basis, or effect of this Agreement or otherwise, other than those
specifically stated in this Agreement.

The Employee further acknowledges and agrees that:

In return for this Agreement, the Company is providing to the Employee the
Termination Benefits and certain covenants set forth herein.

The Employee is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement.

The Employee does not waive rights or claims that may arise after the date this
Agreement is signed.

In return for signing this Agreement, the Employee will receive payment of
consideration beyond that which the Employee was entitled to receive before
entering into this Agreement.

Release; Company Representation. The Employee, for himself, his heirs,
executors, administrators, successors and assigns, does fully and forever
release, acquit and discharge the Company, the Affiliated Entities, and their
respective divisions, officers, agents, directors, supervisors, employees,
representatives, and their respective successors and assigns from all actions,
law suits, grievances, and claims of any nature whatsoever. The Employee
understands that this release specifically includes, but is not limited to, all
claims arising under any federal, and local fair employment practice law,
workers' compensation law, and any other employee relations statute, executive
order, law and ordinance, including, but not limited to, Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended; the Americans With
Disabilities Act of 1990; the Employee Retirement Income Security Act of 1974
("ERISA"), as amended; the Family and Medical Leave Act; the Texas Commission on
Human Rights Act, as amended; any local human rights law; and any tort or
contract cause of action or theory. The Company represents that, to the best of
its knowledge and after reasonable inquiry, it has no reason to believe that it
has any claims of any nature against the Employee.

Twenty-One Days to Consider Offer of Termination Benefits. The Employee
acknowledges that he was provided this Agreement more than twenty-one (21) days
before the date when he was required to make an election concerning the
Termination Benefits described herein. If the Employee signs this Agreement
prior to the end of the 21-day period, the Employee certifies and agrees that
the decision to accept such shortening of time is knowing and voluntary and is
not induced by the Company through either (a) fraud, misrepresentation, or a
threat to withdraw or alter the offer prior to the end of the 21-day period, or
(b) an offer to provide different terms or benefits in exchange for signing the
release prior to the expiration of the 21-day period.

Seven-Day Revocation Period. The Employee understands that he may revoke this
Agreement at any time within seven (7) days after he signs it. To revoke the
Agreement, the Employee must deliver written notification of such revocation to
the attention of Charles G. Manley within seven (7) days after the date the
Employee signs this Agreement. The Employee further understands that if he does
not so revoke the Agreement, it will become effective, binding, and enforceable
as of the eighth day following its execution (excluding the date of execution),
and such eighth day will be the "Effective Date."

Entire Agreement. This Agreement sets forth the entire agreement of the Employee
and fully supersedes and replaces any and all prior agreements or
understandings, written or oral, between the Company and the Employee pertaining
to the subject matter of this Agreement.

Miscellaneous.

Should any provision of this Agreement be declared or be determined by any court
of competent jurisdiction to be illegal, invalid or unenforceable, all remaining
provisions of this Agreement shall otherwise remain in full force and effect and
be construed as if such illegal, invalid, or unenforceable provision has not
been included herein.

It is further understood and agreed that if a violation of any term of this
Agreement is asserted, the party who asserts such violation will have the right
to seek specific performance of that term and/or any other necessary and proper
relief as permitted by law, including but not limited to, damages from any court
of competent jurisdiction, and the prevailing party shall be entitled to recover
its reasonable costs and attorney's fees.

Nothing in this Agreement will be construed to prevent the Employee from
challenging the validity of this Agreement under the Age Discrimination in
Employment Act or Older Workers' Benefit Protection Act. The Employee further
understands and agrees that if he or someone acting on his behalf or causes to
be filed, any such claim, charge, complaint, or action against the Company
and/or other entities, he expressly waives any right to recover any damages or
other relief, whatsoever from the Company and/or other entities including costs
and attorneys' fees.

Notwithstanding anything to the contrary, this Agreement does not release,
replace or reduce any rights the Employee has to vested and accrued benefits
under the Anadarko Employee Savings Plan, the Anadarko Retirement Plan, the
Anadarko Savings Restoration Plan, the Anadarko Retirement Restoration Plan,
and/or the Anadarko Management Life Insurance Program as modified by the letter
to the Employee dated December 23, 2002.

This Agreement is personal to the Employee and without the prior written consent
of the Company shall not be assignable by the Employee other than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by the Employee 's legal representatives. This Agreement
shall inure to the benefit of and be binding upon the Company and its
successors.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and said counterparts shall constitute one and the same
instrument. This Agreement may be amended, modified or changed only by a written
instrument executed by the Employee and the Company.

Choice of Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the state of Texas without regard to
principles of conflict of laws.

Notices. All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Employee:

John N. Seitz
5602 Orchard Valley Court
Kingwood, Texas 77345

If to the Company:

Anadarko Petroleum Corporation
1201 Lake Robbins Drive
The Woodlands, Texas 77380

Attention: Charles G. Manley

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.



IN

WITNESS WHEREOF, the Employee has hereunto set his hand and, pursuant to the
authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf.



Dated this ___ day of April, 2003

ANADARKO PETROLEUM CORPORATION

By:
Charles G. Manley
Executive Vice President Administration

Dated this 14th day of April, 2003

EMPLOYEE

By:
John N. Seitz